FILED
                           NOT FOR PUBLICATION                              FEB 04 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THRIVENT FINANCIAL FOR                           No. 11-35437
LUTHERANS,
                                                 D.C. No. 1:10-cv-00156-RFC
              Plaintiff - Appellee,

  v.                                             MEMORANDUM *

LUCIA E. ANDRONESCU, FKA Lucia E.
Anderson,

              Defendant-cross-defendant -
Appellee,
 v.

JOHANNA M. ANDERSON,

              Defendant-cross-claimant -
Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted June 5, 2012 **
                                Seattle, Washington

Before: SILVERMAN and MURGUIA, Circuit Judges, and HALL, District
Judge.***

      In a dispute over who is the proper beneficiary of Brent Anderson’s life

insurance policy, the district court granted judgment on the pleadings in favor of

Lucia Andronescu—Anderson’s ex-wife—because it found that Mont. Code Ann.

§ 72-2-814, which revokes, upon divorce, the designation of a spouse as a

beneficiary of a life insurance policy, did not apply retroactively.

      We certified the question to the Montana Supreme Court and now reverse

because the Montana Supreme Court has ruled that Mont. Code. Ann. § 72-2-814

operates at the time of the insured’s death and revoked Andronescu’s status as a

beneficiary of Anderson’s policy. Thrivent Fin. for Lutherans v. Andronescu, 2013

MT 12, ___ P. 3d. ___, No. OP 12–0408, 2013 WL 227954 (Jan. 22, 2013).

      REVERSED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Janet C. Hall, District Judge for the U.S. District Court
for the District of Connecticut, sitting by designation.